PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/210,132
Filing Date: 23 Mar 2021
Appellant(s): Vick et al.



__________________
Richard L. Cruz (Reg. No. 52,783)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The organization of issues below corresponds to the issues raised in Appellant's
 Brief as best could be determined by Examiner.  While the arguments center on independent claim 1, they apply equally to independent claims 11 and 21.  Furthermore, all dependent claims rely on the arguments of the independent claims due to their dependency.
Regarding the cited prior art, it is important to remember that a cited reference need not explicitly state or use the claim language from the application.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123.


Argument 1:
Appellant argues that Murthy fails to disclose, “monitor the one or more electronic data sources for data that meet one or more predetermined criteria; obtain the monitored data” (see Appeal Brief, top of page 8) because, as explained by the specification, the invention requires new data and Murthy uses historic data.  Examiner disagrees for at least the following reasons.
Appellant’s arguments are narrower than the claim language.  As stated above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not require dynamic or real-time data.  Instead, the monitoring can be querying a database for the desired information, and the obtaining the data can be finding the desired data.  Murthy discloses this by “collect[ing] the relevant data in a central electronic repository (¶6) and then retrieving it (¶20-21).
Appellant also indicates that Murthy “teaches away” from the invention (see Appeal Brief, bottom page 8), but this is an incorrect usage of the “teaching away” doctrine which concerns itself with motivation to combine references (e.g. reference A 
Appellant also asserts that the term “monitor” does not appear in Murthy.  However, it is noted that this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  The term may or may not be used in the reference, but under broadest reasonable interpretation of the claim language, the reference discloses the limitation, as explained above.
For at least these reasons, Appellant’s first argument is not persuasive.

Argument 2:
Appellant argues that Murthy fails to disclose the forward-looking term methodology which is proprietary to Appellant (see Appeal Brief, middle of page 9).  Examiner disagrees for at least the following reasons.
While the USPTO encourages innovation, in order to be given patentable weight that innovation needs to be captured by the claim language.  Again, Appellant’s arguments are narrower than the claim language.  Under broadest reasonable interpretation, the phrase “forward-looking term methodology” implies that any forward-looking term methodology meets the breadth of the claim language.  Accordingly, Murthy discloses forecasting (i.e. a forward-looking) at some time in the future (i.e. term) trends in data (i.e. in total, a methodology).
For at least these reasons, Appellant’s second argument is not persuasive.

Argument 3:

Murthy was not used to rejection this limitation.  Markson discloses this limitation in the top of column 18 as indicated in the final Office action dated 7/27/2021 at the bottom of page 4.  Specifically, Markson discloses, “where the future time period is an input parameter” at col. 18, line 2 and an “analyst may choose the future time period according to their analytical task” at col. 18, lines 5-6.  Appellant further asserts that the rejection is piecemeal.  However, both limitations in question are from the same reference.  Both a web portal and a web input for selecting a time period are found in Markson.
For at least these reasons, Appellant’s third argument is not persuasive.

Argument 4:
Appellant argues that Markson fails to disclose, “a dedicated website portal configured to generate at least one webpage comprising an input selection portion and a projected data portion” (see Appeal Brief, bottom page 10).  Examiner disagrees for at least the following reasons.
As indicated in the final Office action dated 7/27/2021, Markson discloses a user interface for the web portal.  As is understood by a person having ordinary skill in the art, an interface displays information to the user, and permits the user to enter information.  Specifically, the personalized interface in Markson permits the user to 
For at least these reasons, Appellant’s fourth argument is not persuasive.

Argument 5: 
Appellant argues that Markson fails to disclose, “disseminate the at least one data forecast metric to the dedicated website portal, such that the projected data portion of the at least one webpage is updated to display the at least one data forecast metric reflecting the selected time period” (see Appeal Brief, middle of page 11).  Examiner disagrees for at least the following reasons.
Once again, Appellant’s arguments are narrower than the claim language.  As stated above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Under broadest reasonable interpretation, dissemination is merely outputting data via the web portal as discussed above.  In Markson, changing the time period would change the output from the system, which would change the display to the user.
For at least these reasons, Appellant’s fifth argument is not persuasive.

Argument 6:
Appellant argues that Murthy and Markson are different technologies and nothing suggests combining them (see Appeal Brief, bottom of page 11).  Examiner disagrees with Appellant’s argument for at least the following reasons.  While this issue is brought up by Appellant in several places, Examiner will provide a reply here which applies to all such occurrences.
By comparing the Murthy reference to the Markson reference, Appellant is using the wrong standard for determining if a combination is reasonable analogous art.  Rather, the correct analysis requires comparing each reference individually with the claimed invention (see MPEP 2141.01(a) - In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). emphasis added).  This means that the reference must be in the same field of endeavor or be reasonably pertinent to the problem if in another field of endeavor.
Generally, the claim invention is directed to data analysis whereby trends are projected using a model.  Likewise, Murthy is directed to data analysis whereby trends are forecasted using a model; Markson is directed to data analysis whereby an interface is configured for a data analyst; Barriera is directed to data analysis whereby sensor data is collected and analyzed.  The nexus between each reference and the claim invention is data analysis.
Alternatively, each reference deals with a problem involved in the claimed invention.  Specifically, Murthy discloses forecasting data trends with collected data, 
For at least these reasons, Appellant’s sixth argument is not persuasive.

Argument 7:
Appellant argues that Barriera fails to disclose, “obtaining the monitored data...according to at least one of: determine one or more sub-periods within the selected time period and select a portion of the monitored data that is associated with each of the one or more sub-periods, and take one or more snapshots of the monitored data at randomized times” (see Appeal Brief, top of page 12).  Examiner disagrees for at least the following reasons.
Appellant’s assertion that Barriera fails to disclose that limitation is conclusory and unsupported.  Appellant merely falls back on their argument regarding combining the references, which is addressed in Argument 6 above.  Additionally, Appellant previously argued on page 8 of the Appeal Brief that Murthy’s use of historic data is contrary with the invention which uses “up-to-date” data.  However, on page 12 of the Appeal Brief, Appellant also finds the real time data of Barreira’s sensors are also contrary with the invention.  These are two conflicting positions because data is either historic or real-time.  Appellant can’t reasonably argue against both.
Regarding the interview of 10/5/2021 (Interview Summary dated 10/13/2021), Appellant’s recollection of the interview varies greatly from Examiner’s.  As recorded in the summary, Examiner did his best to clearly explain the motivations to combine the 
For at least these reasons, Appellant’s seventh argument is not persuasive.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert Bejcek II/Examiner, Art Unit 2123                                                                                                                                                                                                        
Conferees:
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123 
                                                                                                                                                                                                       /RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.